DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the remarked filed on 10 March 2021.
No amendments have been made.
Claims 2, 4, 10, 16, 18 and 24 were previously canceled.
Claims 1, 3, 5-9, 11-15, 17, 19-23 and 25-29 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2021 was filed after the mailing date of the initial disclosure but during the course of prosecution.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on 10 March 2021 have been fully considered, but are not persuasive.
Regarding the 101 rejection, Applicant argues that the claims are not directed to 
Specifically, Applicant asserts that Claim 1 does not recite a mathematical calculation but merely involves an abstract idea. Examiner respectfully disagrees.
The rejection specifically outlines the steps of the independent claims which are considered to recite abstract concepts and outlines how each of those steps fall into the specifically identified groupings for abstract ideas.  Obtaining data, making determinations and creating task lists illustrate observations and evaluations and thus are considered mental processes.  Computing scores and list scores by summing scores and comparing data to thresholds can also be considered mental processes since they are evaluations.  However, the rejection also sets forth that a summation could also be considered a mathematical function since comparing data to a threshold could be an arithmetic operation.  Assigning orders based on indicators, ranking lists and scores are considered certain methods of organizing human activity because the steps illustrate functions for the management of personal behavior, i.e. task distribution/performance/receipt based on assignment.  Overall each of the identified steps recite abstract concepts that fall into one of the groupings for abstract ideas and thus for 2A Prong 1 the claims recite abstract idea.
Regarding Prong 2A Prong 2 applicant argues that the operations improve distribution management technology to reduce distribution costs, increase resource utilization rates and ensure distribution efficiency.  These factors are business evaluation metrics that do not illustrate a technical solution to a technical problem and do not integrate the abstract idea into a practical application by setting 
Regarding the 103 rejection, applicant argues that the previously cited references fail to teach all of the limitations of the claims.  Specifically, Applicant argues that the Ship Location in Irwin refers to a place to dock ships and does not distribute anything and clearly has an entirely different meaning that the distribution services claimed.  Examiner respectfully disagrees.
The Irwin reference cites the ship location as a distribution center that is considered the location where multiple types of distribution services occur, including receiving and distributing materials with and from multiple participating partners.  Further, Applicant argues that the peak hours in Irwin refer to peak hours at the ship location and not peak hours of a distribution service.  Examiner respectfully disagrees.  The claimed art describes how multiple peak hours occur for different types of services at the ship location there are peak receiving hours or peak shipping hours, thus the claims illustrate different services having different peak hours.  Each partner can participate in any type of offered service that can occur at the ship location, thus multiple businesses include multiple services with different peak hours.  
Further still, the ability to obtain an unassigned order group is not functionally or structurally impacted by the description of the businesses, services and peak hours.  This information is not functionally involved in the following steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  The remaining determining, assigning, computing, and creating steps do not rely on or require the distinction of the businesses/services in any way. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106.  The 103 rejections are respectfully maintained below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-9, 11-15, 17, 19-23 and 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1, 15, and 29 recite obtaining an unassigned order group, determining status and distribution indicators, assigning, in real time, order groups to matching distribution persons and distribution persons to the order groups for services based on the indicators and a computed matching score, created matching lists from scores, sum match scores, highest scores and using a highest score to assigning a list to an order group.
	These limitations as drafted, are a process, that under its broadest reasonable interpretation, cover performance of the limitations in the mind, mathematical concepts and certain methods of organizing human activity.  But for the recitation of a processor, processing and storage components, the modules claimed merely apply the exception in an instruction execution type environment.  When considered individually, obtaining data, making determinations, and creating multiple lists illustrate observations and evaluations that can practically be performed in the human mind or the same way by a person utilizing pen and paper.   Computing a score and/or computing lists scores by summing scores can be considered a mental process if a human merely makes an evaluation mentally but 
	This judicial exception is not integrated into a practical application.  The claims recite additional elements including a processor of a data processing device, modules which are executable by a processing component and instructions stored in a storage component to perform the obtaining, determining, assigning and computing steps.  The processor of a data processing device, modules, processing component and storage component are recited at a high level of generality and merely store and execute instructions to automate the obtaining, determining, assigning and computing steps. Reciting that the steps in real time does not incorporate any additional elements that transform the claim into a patent eligible invention.  Each of the additional limitations is no more than mere instructions to apply the exception using generic components, i.e. the processor and memory storing executable instructions. The combination of these additional 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B and does not provide an inventive concept.  For the obtaining step that could be considered extra solution activity, this step is re-evaluated under step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the processing is anything other than a generic off the shelf computer component and the Symantec, TLI and OIP Techs court decisions discussed in MPEP 2106.05(d) indicate that mere collection, receipt, storage and transmission of data is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here.  
	Dependent claims 3, 5-9, 11-14, 17, 19-23 and 25-28 include all the limitations of claim 1.  Therefore they recite the same abstract idea.  The claims recite additional limitations that determine the matched distribution person and assign a group, adding similar unassigned groups to assigned groups for a person based on calculated distances, describes the types of distribution services, cluster 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11-15, 17, 19-23, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Beijing Xiaodu Inf Tech Co Ltd (CN 105719010(A)) herein after “010’” in view of Irwin  (US 2005/0228705).
As per Claim 1 
A data processing method, comprising: 
executing, by a processor of a data processing device, a data processing procedure without requiring user input (010’ Pages 5-7 describe an allocation unit and processing apparatus configured to assign, by a greedy algorithm distribution tasks to personal according to a matching degree) , the data processing procedure comprising:
obtaining an unassigned order group, the unassigned order groups each comprising at least one distribution order (010’ [0060-0064, 0091-0101 and 0142] of the original document is describes in the translation document’s description and abstract as well as Summary of the invention on Page 2 describe obtaining N groups of delivery tasks to be performed, each group comprising at least one delivery task not yet assigned to delivery personnel as is further described on at least Pages 4 where the obtaining unit is described in line 10 and line 20 describing the delivery tasks to be allocated, Page 5 line 7 describes the number of delivery tasks for each of the delivery task groups, ;
determining a status indicator for each of multiple distribution persons; determining a distribution indicator for each of the unassigned order groups (010’ [0060-0064, 0091-0101 and 0142] of the original document is described in the transaction document as determining completion data as well as position and time data for each task assigned to each person as they are being performed, e.g. a status indicator as well as delivery task data including a time difference between expected delivery time closest to a current time and the current time in each group of delivery tasks to be assigned to persons, e.g. distribution indicators, see at least Pages 2, 3, 5, 8-10, 13-14); and
assigning, in real time, the unassigned order groups to the distribution persons by performing operations comprising: computing, based on the status indicators and the distribution indicators, a matching score between each of the unassigned order groups and each of the multiple distribution persons (010’ [0060-0064, 0091-0101 and 0142] of the original document is described in the translation document as assigning based on status and distribution indicators, task groups to delivery persons, where the match is determined by computing a match score from the indicator data and then using it to assign task groups to delivery persons in at least Pages 2-6, 8-11, 13-18, specifically, using indicators, N distribution task groups are assigned to P delivery personnel according to the matching degree using a greedy algorithm),
creating, using the matching scores, multiple matching lists, each of the matching lists comprising a unique sequence of the unassigned order groups and respective distribution persons selected from the multiple distribution persons (010’ Pg. 6, 8-11, 14-17 of the translated document describe the ability to obtain N delivery task packets to be delivered from the delivery task groups, e.g. lists or sequences of unassigned order groups and distribution persons, which are allocated to delivery personnel) ;
for each of the matching lists, computing a list score by calculating a sum of the matching scores corresponding to the unique sequence of the unassigned order groups and the respective distribution persons (010’ Pg. 6, 8-11, 14-17 describe that for each N delivery task packet the sum of the matching degrees between each task group and delivery personnel is determined);
determining a matching list of the matching lists that has the highest score (010’ Pg. 6, 8-11, 14-17 describe using the summed matching degrees via KM algorithm for each group to determine the highest degree of matching delivery task packet and group); and
assigning, in real time, using the matching list having the highest score, a first unassigned order group for the first distribution service to a first distribution person of the distribution persons, and a second unassigned order group for the second distribution service to a second distribution person of the distribution persons (010’ Pg. 6, 8-11, 14-17 the N delivery task packets are assigned to delivery personnel based on the best matching degrees so that the delivery task groups and personnel best fit and the maximum efficiency is achieved),
and wherein each of the first distribution person and the second distribution persons is assigned at least one unassigned order group for the distribution service(s) (010’ Page 6 paragraphs 7-8 describe assigning the matching distribution personnel, e.g. first and second distribution persons, to the delivery task group, which is an unassigned order group for distribution, as is further described in at least Page 8 paragraph 7, Page 10 paragraph 4, Page 14 Paragraph 6, Page 15 Paragraphs 2 and 4, Page 16 paragraph 1, Page 17 last paragraph where the delivery personnel are assigned to the delivery task group to complete a delivery of the delivery task group, i.e. an unassigned order group for distribution services).
010’ in at least Pages 5-18 of the translation describes the ability to determine urgency of tasks as well as priority delivery level based on expected delivery times, e.g. different distribution periods.  010’ does not explicitly recite that the unassigned task groups or order groups are for at least two distribution businesses comprising first and second distribution services including a delivery type and pickup type and a distribution type or considering different peak hours for different distribution services. 
However, Irwin teaches a system and method for effectuating the shipment and appointment making process between buyers, sellers and third party service providers in a supply chain environment.  Irwin in at least [0013] describes a system that enables any Ship Location, i.e. a distribution center or sender as is claimed, to create and configure an appointment calendar with one or many other partners, i.e. a carrier or shipper, than can query for slots an submit pick and 
wherein the at least two distribution businesses include a first distribution service and a second distribution service (Irwin [0013] describes a system that enables any Ship Location, i.e. a distribution center or sender as is claimed, to create and configure an appointment calendar with one or many other partners, i.e. a carrier or shipper, than can query for slots an submit pick and delivery appointment reservation requests during designated times for any location.  Partners can be recipients, distribution centers, etc. [0042] further describes how any ship location can have inbound and outbound shipment criteria that can be accounted for) that have different distribution peak hours (Irwin [0013, 0024-0026 and 0042] that each and every ship location has associated peak hours that can be used as a consideration when shipping from or to any location);
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to obtain groups of orders to include techniques for managing distribution information for at least two businesses with different types of delivery capabilities, 
As per Claim 3 010’ further teaches:
adding an unassigned order group to the first order group assigned to the first distribution person according to a distance between a start address of the first order group and a start address of the unassigned order group, and a distance between a destination address of the first order group and a destination address of the unassigned order group (010’ [0067, 0073, 0076, 0086] of the original document are described in the translation on at least Pages 5-6, and 9-18 describes adding unassigned task groups that are similar to existing groups for delivery personnel based on distances between an origin and destination).
As per Claim 5 010’ does not explicitly recite two distribution businesses, however Irwin further teaches:
wherein distribution types of the first distribution service include a delivery type in which a distribution object is collected from a distribution center and delivered to a recipient, and a pickup type in which a distribution object is collected from a sender and delivered to the distribution center, and wherein the second distribution service has a distribution type in which a distribution object is received from a sender and delivered to a recipient (Irwin [0013] describes a system that enables any Ship Location, i.e. a distribution center or sender as is claimed, to create and configure an appointment calendar with one or many other partners, i.e. a carrier or shipper, than can query for slots an submit pick and delivery appointment reservation requests during designated times for any location.  Partners can be recipients, distribution centers, etc. [0042] further describes how any ship location can have inbound and outbound shipment criteria that can be accounted for, i.e. distribution center to recipient, sender to distribution center, sender to recipient).
Irwin is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 6 010’ further teaches:
wherein obtaining an unassigned order group of the first distribution service comprises: 
selecting, according to a distance between a user address of each ungrouped distribution order of the first distribution service and an address of the distribution center, a cluster center order; and performing, according to a distance between the user address of each ungrouped distribution order and a user address of the cluster center order, a clustering process to obtain the unassigned order group corresponding to the cluster center order (010’ describes in the translated document on at least Pages 5-18 the ability to group .
As per Claim 7 010’ further teaches:
wherein obtaining an unassigned order group of the second distribution service comprises: 
determining a start address, a destination address, and an expected completion time for each unassigned distribution order of the second distribution service; and grouping unassigned distribution orders into the unassigned order group of the second distribution service, wherein a distance between start addresses of any two distribution orders in the unassigned order group is less than a first distance, a distance between destination addresses of any two distribution orders in the unassigned order group is less than a second distance, and a time difference between expected completion times of any two distribution orders in the unassigned order group is less than a preset time (010’ [0067, 0073, 0076, 0086] of the original document and Pages 5-18 of the translation describe determining locations and expected completion times for each order, including the origin and destination and grouping orders for services based on the distances and the expected completion times being less than a threshold amount of time).
As per Claim 8 010’ further teaches:
wherein the distribution indicator comprises a start address, a destination address, and an expected completion time, and wherein determining a distribution indicator for an unassigned order group of the first distribution service comprises: assigning an earliest expected completion time of all distribution orders in the unassigned order group to an expected completion time of the unassigned order group; scheduling, according to user addresses of the distribution orders in the unassigned order group and an address of the distribution center, an estimated distribution sequence of the distribution orders in the unassigned order group; for the distribution service, assigning a start address of a distribution order whose distribution is first performed to a start address of the unassigned order group, and assigning the address of the distribution center to a destination address of the unassigned order group; and for the distribution service, assigning the address of the distribution center to a start address of the unassigned order group, and assigning a destination address of a distribution order whose distribution is last performed to a destination address of the unassigned order group, and wherein determining a distribution indicator for an unassigned order group of the second distribution service comprises: assigning an earliest expected completion time of distribution orders in the unassigned order group to an expected completion time of a distribution person corresponding to the unassigned order group; scheduling, according to start addresses and destination addresses of the distribution orders in the unassigned order group and an estimated distribution location of each distribution person, an estimated distribution sequence for each distribution person corresponding to the distribution orders; and assigning a start address of a distribution order whose distribution is first performed to a start address of each distribution person corresponding to the unassigned order group, and assigning a destination address of a distribution order whose distribution is last performed to a destination address of each distribution person corresponding to the unassigned order group (010’ in at least [0084] o the original documents and at least on Pages 5-18 describes determining earliest expected completion times and schedules distribution based on the times and locations of deliveries based on start addresses and destination addresses, the assigning and scheduling being based on the grouped tasks and personnel data used to order the deliveries assigned to matching personnel).
010’ does not teach but Irwin further teaches both pick-up and delivery type distribution services as is illustrated in at least [0013 and 0042] and is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 9 010’ further teaches:
wherein the status indicator of a distribution person comprises an estimated distribution time and an estimated distribution location, and wherein computing the matching score between each of the unassigned order groups and each of the multiple distribution persons comprises: calculating the matching score according to one or more factors including a distance between the estimated distribution location of each distribution person and the start address of the unassigned order group, a time difference between the estimated distribution time and an expected arrival time of the unassigned order group, a degree of familiarity with the start address of the unassigned order group, a degree of familiarity with the destination address of the unassigned order group, an estimated completion time of the unassigned order group, and a priority of the unassigned order group (010’ [0060-0064, 0091-0101 and 0142] of the original document and pages 5-18 of the translation describe assigning task groups to matched delivery personnel based on delivery and status indicators by calculating a degree of matching according to a variety of factors including distance, time and similarity, then assigning the tasks to the personnel and also using a KM algorithm to determine a degree of matching for a delivery task packet).
As per Claim 11 010’ further teaches:
wherein determining the estimated distribution time and the estimated distribution location of a distribution person comprises: 
assigning, according to an assigned order group that is of the distribution person and whose distribution is currently uncompleted, an estimated completion time of the assigned order group to the estimated distribution time, and a destination address of the assigned order group to the estimated distribution location (010’ in the translation on pages 5-18 describes assigning estimated completion times to groups of pending tasks based on distribution time and location information)
As per Claim 12 010’ further teaches:
wherein determining an estimated completion time of a distribution person completes distribution of an unassigned order group comprises: 
determining, according to a distribution path of the unassigned order group, a moving speed of the distribution person, and a user waiting time of each distribution order in the unassigned order group, an estimated order completion time of each distribution order; and calculating, according to the order completion times, the estimated completion time of the unassigned order group (010’ in the translation on at least Pages 5-18 describes determining idle times and uses historical times associated with delivery orders and based on the times data calculating estimated completion times for a delivery set, e.g. distribution path).
As per Claim 13 010’ further teaches:
after the assigning the first unassigned order group to the first distribution person and the second unassigned order group to the second distribution person, further comprising: 
determining the estimated order completion time of each distribution order in the assigned order group; and sending the order completion time of each distribution order to a sender terminal or a recipient terminal corresponding to the distribution order (010’ on at least pages 5-18 of the translation document describe that after task groups are matched and assigned to delivery personnel times associated with completion are determined and provided to users in order to determine and output an optimal distribution scheme for any designated range).
As per Claim 14 010’ further teaches:
calculating, based on a distance between start addresses and a distance between destination addresses, a degree of order similarity between an assigned order group of each distribution person and each of the unassigned order group of the first distribution service and the unassigned distribution orders of the second distribution service; and adding, into the assigned order group, an unassigned order group that is of the first distribution service and whose degree of order similarity is greater than a similarity threshold and/or an unassigned distribution order that is of the second distribution service and whose degree of order similarity is greater than the similarity threshold (010] describes in the translation on at least Pages 5-18 as calculating a degree of matching using similarity information for groups and delivery personnel and adding unassigned tasks to existing groups based on the similarity according to preset threshold values that qualify tasks as “similar”).
As per Claims 15, 17 and 19-23, 25-29 the limitations are substantially similar to those set forth in claims 1, 3, 5-9 and 11-14 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1, 3, 5-9 and 11-14 above.  Claims 19 further recites a distribution period that is greater for a first period than a second period, where each have different distribution peak hours, 010’ describes in at least Pages 5-18 of the translation the ability to determine urgency of tasks as well as priority delivery level based on expected delivery times, e.g. different distribution periods.  010’ does not explicitly recite considering different peak hours for different distribution services.  However, Irwin further teaches in at least [0013, 0024-0026 and 0042] that each and every ship location has associated peak hours that can be used as a consideration when shipping from or to any location.  Irwin is combined based on the reasons and rationale set forth in the rejection of claim 1 above.

Conclusion                                                                                                                                                     
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gil et al. (US 2002/0188486) Supply Chain Management including transaction requests, real time relevant data for multiple partners as well as transaction context.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                    /STEPHANIE Z DELICH/                    Primary Examiner, Art Unit 3623